              Case 3:20-cv-00292-X Document 1 Filed 02/05/20            Page 1 of 5 PageID 1



                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

    TIMOTHY BAKER, AS EXECUTOR AND                       §
    ADMINISTRATOR OF THE ESTATE OF                       §
    DAVID BAKER, DECEASED, AND ON                        §
    BEHALF OF WRONGFUL DEATH                             §
    BENEFICIARIES A.B. AND H.B.,                         §
    MINORS                                               §
                                                         § CIVIL ACTION
                              Plaintiffs,                § NO.__________________________
                                                         §
    v.                                                   §
                                                         §
    BELL TEXTRON, INC. F/K/A BELL                        §
    HELICOPTER TEXTRON, INC.;                            §
    SAFRAN USA, INC.; AND SAFRAN                         §
    HELICOPTER ENGINES USA, INC.,                        §
                                                         §
                              Defendants.                §

                                            NOTICE OF REMOVAL
               Defendant Bell Textron Inc. (“Bell”) removes this action from Texas state court to the

Northern District of Texas based on 28 USC § 1441 and § 1446. In support of this removal, Bell

would show the Court as follows:

         I.         BACKGROUND:

               1.     Bell is a Defendant in a case filed in County Court at Law No. 2, Dallas County,

State of Texas, cause number CC-20-00653-B entitled Timothy Baker, et al v. Bell Textron, Inc.

f/k/a Bell Helicopter Textron, Inc., et al. 1 Plaintiffs filed their suit on February 5, 2020. 2

               2.     This lawsuit arises from an aircraft accident that allegedly occurred on March 3,

2019 at Lake Turkana, Kenya. 3 Plaintiffs allege that Timothy Baker sustained fatal injuries in the



1
  Exhibit C.1, Plaintiffs’ Orig. Pet., Req. for Disc., and Req. for Jury Trial.
2
  Id.
3
  Id.

NOTICE OF REMOVAL                                                                                  Page 1
      Case 3:20-cv-00292-X Document 1 Filed 02/05/20                  Page 2 of 5 PageID 2



accident. 4 In their state court civil cover sheet, Plaintiffs allege that they seek damages in excess

of $1,000,000.00. 5

           3.     As will be identified below, this Court has original and removal jurisdiction over

this matter pursuant to the Court’s “diversity jurisdiction.” There is complete diversity of

citizenship and the amount in controversy exceeds the sum or value of $75,000.00. No Defendant

has been served. This notice of removal was filed less than 30 days after Bell became aware of

the lawsuit. Further, this action has been removed less than one year after commencement in state

court. 6

    II.         BASIS FOR REMOVAL:

           4.     As a United States District Court, this Court has original jurisdiction over this

action under 28 U.S.C. § 1332 and removal jurisdiction under 28 U.S.C. § 1441.

           5.     All Plaintiffs are citizens of the State of California, and they are not citizens of

Texas. Plaintiff Timothy Baker, as Executor and Administrator of the Estate of David Baker,

Deceased, and as Next Friend for A.B. and H.B., Minors, is a citizen of the State of California. 7

The Estate of Timothy Baker is a citizen of California. Plaintiffs A.B. and H.B., Minors, are

citizens of the State of California. 8

           6.     There is complete diversity in this lawsuit because none of the Defendants are

citizens of California.




4
  Id.
5
   Exhibit C.2, Civil Cover Sheet.
6
  28 USC § 1446.
7
  Exhibit C.1, Plaintiffs’ Orig. Pet., Req. for Disc., and Req. for Jury Trial.
8
  Exhibit C.1, Plaintiffs’ Orig. Pet., Req. for Disc., and Req. for Jury Trial.

NOTICE OF REMOVAL                                                                               Page 2
     Case 3:20-cv-00292-X Document 1 Filed 02/05/20                 Page 3 of 5 PageID 3



        7.      Plaintiffs admit that Defendant Bell Textron Inc. is a Delaware corporation with a

principal place of business in Tarrant County, Texas; thus, Bell Textron Inc. is a citizen of

Delaware and Texas. 9

        8.      Plaintiffs admit that Defendant Safran Helicopter Engines USA, Inc. is a Delaware

corporation authorized to do business in the State of Texas with a principal place of business in

Dallas County, Texas; thus, Safran Helicopter Engines USA, Inc. is a citizen of Delaware and

Texas. 10

        9.      Plaintiffs admit that Defendant Safran USA, Inc. is a Delaware corporation with a

principal place of business in Dallas County, Texas; thus, Safran USA, Inc. is a citizen of Delaware

and Texas. 11

        10.     There are no California citizens who are defendants; there are no Delaware, or

Texas citizens who are plaintiffs. The amount in controversy is in excess of $1,000,000. 12

Accordingly, there is complete diversity of citizenship, and the amount in controversy exceeds the

sum or value of $75,000.00, exclusive of interest and costs. This makes this case removable under

28 U.S.C. § 1441.

        11.     Consent for this removal is not required because no Defendant has been properly

joined and served. 13




9
  Exhibit C.1, Plaintiffs’ Orig. Pet., Req. for Disc., and Req. for Jury Trial; 28 USC § 1332 (c)
(1).
10
   Exhibit C.1, Plaintiffs’ Orig. Pet., Req. for Disc., and Req. for Jury Trial; 28 USC § 1332 (c)
(1).
11
   Exhibit C.1, Plaintiffs’ Orig. Pet., Req. for Disc., and Req. for Jury Trial; 28 USC § 1332 (c)
(1).
12
   Exhibit C.2, Civil Cover Sheet.
13
   28 U.S.C. § 1446(b)(2)(A) (defendants who have “been properly joined and served” must
consent).

NOTICE OF REMOVAL                                                                             Page 3
     Case 3:20-cv-00292-X Document 1 Filed 02/05/20                   Page 4 of 5 PageID 4



   III.         PROCEDURAL REQUIREMENTS:

          12. Pursuant to Local Rule 81.1 (a) (4), copy of each of the following is attached hereto:

                         a. Exhibit A: Index of all documents filed in the State Court Case;

                         b. Exhibit B: A copy of the Docket Sheet in the State Court Case;

                         c. Exhibit C:     Each document filed in the State Court Case, except

                             discovery material;

                         d. Exhibit D: A separately signed certificate of interested persons.

                         e. Exhibit E: Civil Cover Sheet; and

                         f. Exhibit F: Supplemental Civil Cover Sheet.

          13.     Removal of this action is proper under 28 U.S.C. § 1441, since it is a civil action

brought in a state court, and the federal district courts have original jurisdiction over the subject

matter under 28 U.S.C. § 1332. Pursuant to 28 U.S.C. § 1446 (d), written notice of filing of this

Notice will be given to all adverse parties promptly after the filing of this Notice. Pursuant to 28

U.S.C. § 1446 (d), a true and correct copy of this Notice will be filed with the County Court at

Law No. 2 of Dallas County, Texas promptly after the filing of this Notice.

          14.     Removal of this action is proper under 28 U.S.C. § 1441 (b) (2) because no

defendant who is a citizen of Texas has been properly joined and served.

   IV.          CONCLUSION:

          15.     Defendant Bell Textron Inc. timely removes this action for trial from the County

Court at Law No. 2 Dallas County, Texas to this Court.




NOTICE OF REMOVAL                                                                               Page 4
     Case 3:20-cv-00292-X Document 1 Filed 02/05/20                  Page 5 of 5 PageID 5



                                                   Respectfully submitted,


                                                    /s/ Charles H. Smith
                                                   Charles H. Smith (attorney in charge)
                                                   SBN: 18550500
                                                   chsmith@canteyhanger.com
                                                   J. Michael Colpoys
                                                   SBN: 04626550
                                                   mcolpoys@canteyhanger.com
                                                   David Denny
                                                   SBN: 00787354
                                                   ddenny@canteyhanger.com
                                                   Bryan S. David
                                                   SBN: 24031989
                                                   bdavid@canteyhanger.com

                                                   Cantey Hanger, LLP
                                                   1999 Bryan St., Suite 3300
                                                   Dallas, TX 75201
                                                   (214) 978-4100
                                                   (214) 978-4150 FAX

                                                   ATTORNEYS FOR BELL
                                                   TEXTRON INC.


                                 CERTIFICATE OF SERVICE

        On February 5, 2020, I filed the forgoing Notice of Removal with the clerk of the court for
the U.S. District Court, Northern District of Texas. I hereby certify that I have served the document
on all counsel of record by a manner authorized by Federal Rules of Civil Procedure 5 (b) (2).


                                                   /s/ Bryan S. David
                                                   Bryan S. David




NOTICE OF REMOVAL                                                                              Page 5
